        Case 3:15-cv-00675-JBA Document 1252 Filed 08/20/19 Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF CONNECTICUT
 ----------------------------------------------------------------- X
 UNITED STATES SECURITIES AND                                      :
 EXCHANGE COMMISSION,                                              :
                                                                   :
                            Plaintiff,                             :
                                                                   :
      v.                                                           :
                                                                   :
 IFTIKAR AHMED,                                                    :
                                                                   :
                                                                     Civil Action No.
                            Defendant, and                         :
                                                                     3:15-CV-675 (JBA)
                                                                   :
 IFTIKAR ALI AHMED SOLE PROP,                                      :
 I-CUBED DOMAINS, LLC; SHALINI AHMED;                              :
 SHALINI AHMED 2014 GRANTOR RETAINED                               :
 ANNUITY TRUST; DIYA HOLDINGS LLC;                                 :
 DIYA REAL HOLDINGS, LLC; I.I. 1, a minor                          :
 child, by and through his next friends IFTIKAR and :
 SHALINI AHMED, his parents; I.I. 2, a minor child, :
 by and through his next friends IFTIKAR and                       :
 SHALINI AHMED, his parents; and I.I. 3, a minor                   :
 child, by and through his next friends IFTIKAR and :
 SHALINI AHMED, his parents,                                       :
                                                                   :
                                                                     AUGUST 20, 2019
                            Relief Defendants.                     :
 ----------------------------------------------------------------- X

 MOTION OF HARRIS ST. LAURENT LLP FOR PAYMENT OF ATTORNEYS’ FEES
             AND FOR RESOLUTION OF PENDING MOTIONS


       PLEASE TAKE NOTICE that for the reasons set forth in the accompanying Memorandum

of Law, Harris St. Laurent LLP (the “Firm”) respectfully requests that this Court resolve its

previously-filed motions (and one proposed order) seeking attorneys’ fees, leave to withdraw as

counsel to the Relief Defendants, and modification of the asset freeze (Dkt. Nos. 898, 925, 970,

1079, and 1152), and, by doing so, grant the aforementioned motions. In the alternative, the Firm

respectfully requests that the Court schedule a telephonic conference on these applications.




                                                  1
       Case 3:15-cv-00675-JBA Document 1252 Filed 08/20/19 Page 2 of 4




Dated: New York, New York
       August 20, 2019

                                   Respectfully submitted,

                                          /s/ Joseph Gallagher
                                   Jonathan Harris (phv07583)
                                   Joseph Gallagher (phv09604)
                                   HARRIS ST. LAURENT LLP
                                   40 Wall Street, 53rd Floor
                                   New York, New York 10005
                                   Tel: 212.397.3370
                                   Facsimile: 212.202.6202

                                   David B. Deitch (phv07260)
                                   BERENZWEIG LEONARD LLP
                                   8300 Greensboro Drive
                                   Suite 1250
                                   McLean, VA 22102
                                   Tel. 703.940.3065
                                   Email: ddeitch@berenzweiglaw.com

                                   Attorneys for Relief Defendants
                                   I-Cubed Domain, LLC, Shalini Ahmed,
                                   Shalini Ahmed 2014 Grantor Retained
                                   Annuity Trust, Diya Holdings, LLC, Diya
                                   Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3




                                      2
        Case 3:15-cv-00675-JBA Document 1252 Filed 08/20/19 Page 3 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 20, 2019, I caused a copy of the foregoing Notice of

Motion and the accompanying Memorandum of Law to be served by ECF upon:

       Nicholas P. Heinke
       Mark L. Williams
       U.S. Securities and Exchange Commission
       1961 Stout St., Suite 1700
       Denver, CO 80294
       HeinkeN@sec.gov
       WilliamsML@sec.gov

       Iftikar Ahmed
       c/o Advocate Anil Sharma
       10 Government Place East
       Ground Floor
       Kolkatta, West Bengal, India 700-069
       iftyahmed@icloud.com

Counsel to the Jed Horwitt, Receiver, has been served by ECF and by overnight mail as follows:

       Stephen M. Kindseth
       Christopher H. Blau
       Zeisler & Zeisler, P.C.
       10 Middle Street
       15th Floor
       Bridgeport, CT 06604
       skindseth@zeislaw.com
       cblau@zeislaw.com

Relief Defendants have been served by email and certified mail as follows:

       Shalini Ahmed
       505 North Street
       Greenwich, CT 06830

       I-Cubed Domains
       c/o Daniel G. Johnson
       Cummings & Lockwood LLC
       P.O. Box 120
       Stamford, CT 06904-0129

       Shalini Ahmed 2014 Grantor Retained Annuity Trust
       c/o Daniel G. Johnson



                                               3
Case 3:15-cv-00675-JBA Document 1252 Filed 08/20/19 Page 4 of 4



Cummings & Lockwood LLC
P.O. Box 120
Stamford, CT 06904-0129

DIYA Holdings LLC
c/o Daniel G. Johnson
Cummings & Lockwood LLC
P.O. Box 120
Stamford, CT 06904-0129

DIYA Real Holdings LLC
c/o Daniel G. Johnson
Cummings & Lockwood LLC
P.O. Box 120
Stamford, CT 06904-0129

I.I. 1
c/o Shalini Ahmed
505 North Street
Greenwich, CT 06830

I.I. 2
c/o Shalini Ahmed
505 North Street
Greenwich, CT 06830

I.I. 3
c/o Shalini Ahmed
505 North Street
Greenwich, CT 06830




                                  /s/ Joseph Gallagher




                              4
